Exhibit 3.1 August 17, 2010 FLORIDA DEPARTMENT OF STATE Division of Corporations DISCOUNT COUPONS CORPORATION 3 ST. AUGUSTINE, FL 32086 The Articles of Incorporation for DISCOUNT COUPONS CORPORATION were filed on August 16, 2010, and assigned document number P10000067248. Please refer to this number whenever corresponding with this office. Enclosed is the certification requested. To be official, the certification for a certified copy must be attached to the original document that was electronically submitted and filed under FAX audit number H10000183788. To maintain "active" status with the Division of Corporations, an annual report must be filed yearly between January 1st and May 1st beginning in the year following the file date or effective date indicated above. If the annual report is not filed by May 1st, a $400 late fee will be added. It is your responsibility to remember to file your annual report in a timely manner. A Federal Emplo_Identification Number (FEI/EIN) will be required when this report is filed. Contact the IRS at 1-200-829-4933 for an SS-4 form or go to www.irs.gov. Please be aware if the corporate address changes, it is the responsibility of the corporation to notify this office. Should you have questions regarding corporations, please contact this office at (850) 245-6879. Ruby Dunlap Regulatory Specialist II New Filings Section Division of Corporations Letter Number: 910A00019691 P.O BOX 6327 —Tallahassee, Florida 32314 ARTICLES OF INCORPORATION In-compliance with Chapter 607 and/or Chapter 621, F.S. (Profit) ARTICLE I NAME The name of the corporation shall be: DISCOUNT COUPONS CORPORATION ARTICLEII PRINCIPAL OFFICE The principal street address and mailing address, if different is: 3 ST. AUGUSTINE, FL 32086 ARTICLE III PURPOSE The purpose for which the corporation is organized is: ANY AND ALL LAWFUL BUSINESS ARTICLE IV SHARES The number of shares of stock is: The maximum number of shares of stock that this corporation is authorized to have outstanding at any one time Is 10,000,000 shares of Common Stock, $0.00001 par value per share and 2,000.000 shares of Preferred Stock, $0.00001 par value per share with such rights end preferences as determined by the Board of Directors. ARTICLE V INITIAL OFFICERS AND/OR DIRECTORS List name(s), address(es) and specific title(s): STEVEN P. MARTIN, President/Secretary/Treasurer CHARLES ZITSMAN, Chief Operating Officer/ 3 Asst. Secretary, and Asst. Treasurer ST AUGUSTINE, FL 32086 3 ST AUGUSTINE, FL 32086 ARTICLE VI REGISTERED AGENT The name and Florida streetaddress (P.O. Box NOT acceptable) of the registered agent is: NRAI Services, Inc. 2, SUITE 4 WESTON, FL 33331 ARTICLE VII INCORPORATOR The name and address of the Incorporator is: MARY FORD, INCORPORATOR 111 E. WACKER DR., SUITE 2800 CHIGAGO, IL 60601 ***** Having been named as registered agent to accept service of process for the above stated corporation at the place designated in this certificate, I am familiar with and accept the appointment as registered agent and agree to act in this capacity 8/16/2010 Signature/Registered Agent Date 8/12/2010 Signature/Incorporator Date
